PER CURIAM.
We dismiss the petition for writ of cer-tiorari filed by Paul N. Howard Company, INA of Texas, Pacific Employers Insurance Company, INA Insurance Company of Illinois and Atlantic Employers Insurance Company. A non-final order denying a motion for summary judgment is generally not reviewable by interlocutory appeal or common law certiorari. Barber v. Wonderland Greyhound Park, 656 So.2d 961, 961-62 (Fla. 5th DCA 1995) (citing Vaneo Constr., Inc. v. Nucor Corp., 378 So.2d 116 (Fla. 5th DCA 1980)); see also Baptist Hosp. of Miami, Inc. v. Demario, 682 So.2d 1106 (Fla. 3d DCA 1996).
*639PETITION FOR WRIT OF CERTIO-RARI DISMISSED.
PLEUS, C.J., PALMER and ORFINGER, JJ., concur.